United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-40989
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEPHEN T. STURROCK,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-155-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Stephen T. Sturrock appeals his guilty-plea conviction for

conspiracy to commit mail fraud and for money laundering.

Sturrock argues that the district court erred in refusing to

reduce his offense level for his acceptance of responsibility.

     Our review of a U.S.S.G § 3E1.1 determination is “even more

deferential than a pure clearly erroneous standard.”      United

States v. Chapa-Garza, 62 F.3d 118, 122 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40989
                                -2-

Sturrock, in his interviews with the probation officer and at

sentencing, attempted to minimize his participation in the

offense of conviction and attempted to downplay his criminal

conduct.   See U.S.S.G. § 3E1.1(a); United States v. Wilder, 15

F.3d 1292, 1299 (5th Cir. 1994).   The judgment of the district

court is AFFIRMED.